Citation Nr: 1127725	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  94-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Attorney Michael R. Gerstner


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1973 to September 1977, and information obtained on previous Remands indicates that he had service in the Army National Guard, to include active duty for training (ADT) from June 13, 1987, to June 28, 1987, and from June 12, 1992, to June 26, 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a May 1993 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal has previously been before the Board, and was remanded in September 1996, March 1999, July 2003, and September 2004.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2006.  A transcript is of record.

Thereafter, in a July 2006 decision, the Board denied service connection for a low back disability.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a May 2008 Order, the Court granted the joint motion, vacated the Board's July 2006 decision, and remanded this case to the Board for readjudication.

In an August 2008 decision, the Board again denied service connection for a low back disability.  The Veteran subsequently appealed to the Court.  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a December 2009 Order, the Court granted the joint motion, vacated the Board's August 2008 decision, and remanded this case to the Board for readjudication.  

In a February 2010 decision, the Board denied service connection for low back disability, and the Veteran again appealed to the Court.  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a May 2010 Order, the Court granted the joint motion, vacated the Board's February 2010 decision, and remanded this case to the Board for readjudication.  Further development is needed before the claim can be decided on the merits.

The appeal is now REMANDED to the RO.  VA will notify the appellant when further action is required.


REMAND

In May 2005 the Veteran underwent a VA examination, and the examiner reviewed the claims file.  The Veteran indicated that he had sustained three back injuries while serving in the National Guard, in 1987 when he was moving ice blocks, in 1992 when a helicopter blew down a tent on top of him, and in June 1995 when he was moving pumps for water purification systems.  It was also noted that the Veteran was subsequently awarded Workers Compensation benefits for a 1997 industrial injury unrelated to military duty.

The Veteran was diagnosed with a congenital spinal abnormality with spina bifida occulta, which pre-existed military service and was unchanged by military service; a herniated L4-5 disc, an industrial injury compensated under Workers Compensation and unrelated to and not worsened by military service; mild scoliosis noted in 1977, an adolescent developmental problem not related to military service and unchanged due to military service; degenerative changes of the lumbar spine, including degenerative disc disease and mild central canal stenosis, less likely than not due to military service and more likely due to advancing age, congenital and developmental spine abnormalities, and the 1997 industrial injury, with the possibility noted that the degenerative changes of the lumbar spine might have been aggravated to a degree of 10 percent by military service; and a history of lumbar strain related to injuries noted during ADT - resolved.

The February 2010 Board decision declined to give probative value to the VA examiner's opinion pertaining to the possibility of aggravation to a 10 percent degree, because of its speculative nature.  It was noted that there is a significant body of judicial precedent involving situations where language is used by an examiner to the effect that there "could" be a connection or that there "may" be a connection.  The Court has held that such statements only indicate a possibility, not probability, of a nexus.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of in-service causation is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that veteran "may" have had pertinent symptoms also implied "may or may not", and was deemed speculative).  

The Board also takes note of the precedential decision of the Court in Smith v. Shinseki, 24 Vet. App. 40, 48 (2010), which held that the law "requires direct evidence both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training."  (Citing 38 U.S.C.A. §§ 101(24)(B).

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination, it must provide an adequate one.  Re-evaluating this case in light of the Court's remand, the Board finds that, because the May 2005 examination report is not adequate for adjudication purposes due to the speculative opinion discussed above, a new examination must be obtained before the claim can be decided on the merits.

In June 2011 a statement was submitted from A.C., R.N., a private provider.  The Veteran's attorney indicated in a written statement that they would like the agency of original jurisdiction, the RO, to review the newly submitted evidence.  Also submitted in June 2011 were VA treatment records from December 2010 to June 2011.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a Supplemental Statement of the Case unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for service connection for a low back disorder.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo a VA examination to evaluate his low back disorder with an examiner other than the one who examined the Veteran in May 2005.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's service treatment records, documented medical history, and contentions regarding his low back disorder.

a.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.

b. The Board recognizes the complexity of the medical records in the file.  However, as to any current low back disorder, the examiner is respectfully requested to specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed back disorder (1) arose in or as a result of active duty or active duty for training, (2) pre-existed a period of active duty or active duty for training and was subsequently aggravated (i.e., permanently worsened) during such active duty or due to a period of active duty for training, or whether such a
 relationship to military duty is unlikely (i.e., less than a 50-50 probability).  Please provide an explanation for the opinion reached.

c.  If the examiner concludes that the Veteran has a back disorder which has been aggravated by, or during, service, the examiner should attempt to identify the baseline level of severity of the back disability before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition.

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

f.  If any question cannot be answered without resorting to speculation or conjecture, the examiner must so specify in the report, and provide a complete explanation as to why such question cannot be answered.

3.  Thereafter, the RO should readjudicate the Veteran's claim for service connection for a low back disorder.  If any benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

